Me. Justice Wole
delivered tbe opinion of tbe court.
Tbe judgment before us was rendered on tbe 21st of December, 1926, and an appeal was taken on tbe same day, wbereon likewise tbe appellant obtained an extension of thirty days to present a statement of tbe case. Then successively tbe appellant obtained about six other extensions of time of thirty days each. On tbe 17th day of June, 1927, tbe latest of these extensions was granted and was pending in tbe district court when on tbe 14th of July, 1927, tbe appellee moved in this court that tbe case be dismissed.
Tbe government shows that tbe appellant did nothing more than ask for extensions, took no step to urge the stenographer to reproduce bis notes, and no statement has in fact been presented.
Tbe motion to dismiss was notified to tbe appellant on tbe 15th of July, 1927. Tbe bearing was set for tbe 26th ,of July and at tbe petition of appellant was postponed. Three *426months of vacation went by, and the case being set for November 7th, both parties appeared, bnt the appellant did nothing more than to deny the authority of this court to consider the question raised.
Buie 59 of this court provides:
“After the expiration of ninety days from the time of the notice of the appeal, and even if any extension of time has been allowed1 by the court below, any case not previously filed in this Court may, in the discretion of the Court, be dismissed on motion if it be shown satisfactorily that the appellant has not prosecuted his appeal with due diligence or in good faith, or that the appeal is a frivolous one. ’ ’
The appellant falls squarely within this rule.
We might perhaps be disposed to exercise our discretion in favor of appellant if any reason for this long delay had been presented, especially if the said appellant had made some showing of the importance of the legal questions involved. We have nothing before us except a denial of our jurisdiction to act.
After an appeal is taken jurisdiction is transferred to this court. Under the law and our rules the district courts are given authority to extend the time for filing statements, but we have the inherent right to dismiss for lack of diligence, as exemplified by Buie 59, supra.
We find nothing in the cited case of Saras v. Heir of Saras, 31 P.R.R. 914, to conflict with our authority.
The appeal should be dismissed.